Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 09/13/2022.
Claims 1-20 are now pending.
Claims 1, 8 and 15 have been amended.

Response to Arguments
Rejections of Claims Under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues that the reference arts, Baym appears to teach the subject of the image to be the user. However, applicant’s amended claim limitation clarifies that the subject of the image is an asset. Therefore, Baym fails to disclose applicant’s amended claim language of “transmitting information to identify an asset as a subject of photographic capture from the aimable beacon to the client device” and the received image is “of the subject”.
Applicant argues that Hannah appears to relate to the “error metric associated with the generation of the composite image [being] above a preconfigured threshold”. However, the threshold mentioned in applicant’s claimed invention relates to “a preconfigured threshold value of images” being received. Furthermore, the “error metric” disclosed in Hannah appears to “generally reflect the degree of similarity between images determined to be overlapping during composite image generation”. But, applicant’s claimed invention utilizes the captured images to assess the “degradation status of the subject” asset as detailed in the amended claim limitation. 
Examiner’s Response:
The applicant's arguments/remarks filed on 09/13/2022 regarding claims 1-20 have been fully considered and are moot in new ground(s) of rejection(s). The elements of applicant’s claimed invention are properly taught or suggested by previously cited arts, and newly recited arts, Kuno (Japan Patent JP 3160898 B2).
For Todasco, as recited in ¶ [0066], “wireless beacon 230 may further connect to user device 210b using connection signal 236b, using connection signal 236b, the entity receiving application information for applications executing on user device 210b may determine that user 202b may require assistance to help user 202b select item 282b … identifying information for user 202b using the information retrieved by wireless beacon 230 using connection signal 236b”; and ¶ [0067], “a user interface of a user device and a merchant device after receiving information of application executing on a user device from a wireless beacon”; and ¶ [0068], “In-user application interface 320 includes a scanned item 322 having an image”, Here,  Todasco teaches transmitting information to identify an asset as a subject, 282b, of photographic capture from the aimable beacon 230 to the client device, 202b.
For Kuno, as recited in Abstract, “The picture quality evaluation section 13 outputs an optimum threshold level used to binarize its contrast picture data and a picture quality evaluation value at its threshold level. The calculated picture quality evaluation value is stored in a list and subject to statistic processing and displays a deteriorated item on a CRT 16 when the picture quality evaluation value is deteriorated than a prescribed reference value”, and Page [2], “This device reads and transmits originals, stores the transmitted signals and prints them on paper, etc., but transmits or receives data due to performance deterioration or density change due to aging, accumulation of dirt, etc. The image quality may be degraded”, Kuno teaches wherein in response to receiving a preconfigured threshold value of images of the subject, generating a report documenting a degradation status of the subject based on the images.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (hereinafter referred to as Jones) (U. S. Pub. No. 2014/0287778 A1), in view of Todasco (U. S. Pub. No. 2016/005538 A1), and in view of Kuno (Japan Patent JP 3160898 B2).
As to claim 1, Jones teaches a processor-implemented method, the method comprising: receiving, by a processor associated with a broad beacon, an impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); transmitting a request to each client device with a preconfigured distance through the broad beacon based on the received impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”).
Although Jones teaches the substantial features of applicant’s claimed invention, Jones fails to expressly teach wherein in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon; transmitting information to identify an asset as a subject of photographic capture from the amiable beacon to the client device; receiving an image of the subject captured by the user based on the received information; and in response to receiving a preconfigured threshold value of images of the subject, generating a report documenting a degradation status of the subject based on the images.
In analogous teaching, Todasco exemplifies this wherein Todasco teaches wherein in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon (See at least ¶ [0036], “If user device 110 receives a request to establish the connection with wireless beacon 130 and responds with a user device identifier, check-in application 132 may cause wireless beacon 130 to ramp up in power and create a connection between user device 110 and wireless beacon 130”); transmitting information to identify an asset as a subject of photographic capture from the amiable beacon to the client device (See at  least ¶ [0066], “wireless beacon 230 may further connect to user device 210b using connection signal 236b, using connection signal 236b, the entity receiving application information for applications executing on user device 210b may determine that user 202b may require assistance to help user 202b select item 282b … identifying information for user 202b using the information retrieved by wireless beacon 230 using connection signal 236b”; and ¶ [0067], “a user interface of a user device and a merchant device after receiving information of application executing on a user device from a wireless beacon”; and ¶ [0068], “In-user application interface 320 includes a scanned item 322 having an image”); receiving an image of the subject captured by the user based on the received information (See at least ¶ [0067], “system environment showing a user interface of a user device and a merchant device after receiving information of application executing on a user device from a wireless beacon”; and ¶ [0068], FIG.2, “In-user application interface 320 includes a scanned item 322 having an image”)
Thus, given the teaching of Todasco, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to establish connection between beacon and user device. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to connect the user (See Todasco: ABSTRACT).
Although Jones and Todasco teach the substantial features of applicant’s claimed invention, Jones and Todasco fail to expressly teach wherein in response to receiving a preconfigured threshold value of images of the subject, generating a report documenting a degradation status of the subject based on the images.
In analogous teaching, Kuno exemplifies this wherein Kuno teaches wherein in response to receiving a preconfigured threshold value of images of the subject, generating a report document a degradation status of the subject based on the images (See at least Abstract, “The picture quality evaluation section 13 outputs an optimum threshold level used to binarize its contrast picture data and a picture quality evaluation value at its threshold level. The calculated picture quality evaluation value is stored in a list and subject to statistic processing and displays a deteriorated item on a CRT 16 when the picture quality evaluation value is deteriorated than a prescribed reference value”, and Page [2], “This device reads and transmits originals, stores the transmitted signals and prints them on paper, etc., but transmits or receives data due to performance deterioration or density change due to aging, accumulation of dirt, etc. The image quality may be degraded”).
Thus, given the teaching of Kuno, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kuno, system and method for monitoring device and density control device, into Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images, monitor the status of degradation (See Kuno: ABSTRACT).

As to claim 3, Jones, Todasco and Kuno teach the method of claim 1. Jones further teaches wherein a signal used to transmit the request is a short-range signal or a long-range based on a desired distance of photographic capture (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”).

As to claim 8, Jones teaches wherein the computer system is capable of performing a method comprising: receiving, by a processor associated with a broad beacon, an impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); transmitting a request to each client device with a preconfigured distance through the broad beacon based on the received impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). 
Although Jones teaches the substantial features of applicant’s claimed invention, Jones fails to expressly teach wherein a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories; in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon; transmitting information to identify an asset as a subject of photographic capture from the amiable beacon to the client device; receiving an image of the subject captured by the user based on the received information; and in response to receiving a preconfigured threshold value of images of the subject, generating a report documenting a degradation status of the subject based on the images.
In analogous teaching, Todasco exemplifies this wherein Todasco teaches a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories; in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon (See at least ¶ [0036], “If user device 110 receives a request to establish the connection with wireless beacon 130 and responds with a user device identifier, check-in application 132 may cause wireless beacon 130 to ramp up in power and create a connection between user device 110 and wireless beacon 130”); transmitting information to identify an asset as a subject of photographic capture from the amiable beacon to the client device (See at  least ¶ [0066], “wireless beacon 230 may further connect to user device 210b using connection signal 236b, using connection signal 236b, the entity receiving application information for applications executing on user device 210b may determine that user 202b may require assistance to help user 202b select item 282b … identifying information for user 202b using the information retrieved by wireless beacon 230 using connection signal 236b”; and ¶ [0067], “a user interface of a user device and a merchant device after receiving information of application executing on a user device from a wireless beacon”; and ¶ [0068], “In-user application interface 320 includes a scanned item 322 having an image”); receiving an image of the subject captured by the user based on the received information (See at least ¶ [0067], “system environment showing a user interface of a user device and a merchant device after receiving information of application executing on a user device from a wireless beacon”; and ¶ [0068], FIG.2, “In-user application interface 320 includes a scanned item 322 having an image”)
Thus, given the teaching of Todasco, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to establish connection between beacon and user device. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to connect the user (See Todasco: ABSTRACT).
Although Jones and Todasco teach the substantial features of applicant’s claimed invention, Jones and Todasco fail to expressly teach wherein in response to receiving a preconfigured threshold value of images of the subject, generating a report documenting a degradation status of the subject based on the images.
In analogous teaching, Kuno exemplifies this wherein Kuno teaches wherein in response to receiving a preconfigured threshold value of images of the subject, generating a report document a degradation status of the subject based on the images (See at least Abstract, “The picture quality evaluation section 13 outputs an optimum threshold level used to binarize its contrast picture data and a picture quality evaluation value at its threshold level. The calculated picture quality evaluation value is stored in a list and subject to statistic processing and displays a deteriorated item on a CRT 16 when the picture quality evaluation value is deteriorated than a prescribed reference value”, and Page [2], “This device reads and transmits originals, stores the transmitted signals and prints them on paper, etc., but transmits or receives data due to performance deterioration or density change due to aging, accumulation of dirt, etc. The image quality may be degraded”).
Thus, given the teaching of Kuno, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kuno, system and method for monitoring device and density control device, into Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images, monitor the status of degradation (See Kuno: ABSTRACT).

As to claim 10, Jones, Todasco and Kuno teach the computer system of claim 8. Jones further teaches wherein a signal used to transmit the request is a short-range signal or a long-range based on a desired distance of photographic capture (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”).

As to claim 15, Jones teaches wherein the computer system is capable of performing a method comprising: receiving, by a processor associated with a broad beacon, an impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); transmitting a request to each client device with a preconfigured distance through the broad beacon based on the received impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). 
Although Jones teaches the substantial features of applicant’s claimed invention, Jones fails to expressly teach one or more non-transitory computer-readable tangible storage media and program instructions stored on at least one of the one or more non-transitory tangible storage media, the program instructions executable; in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon; transmitting information to identify an asset as a subject of photographic capture from the amiable beacon to the client device; receiving an image of the subject captured by the user based on the received information; and in response to receiving a preconfigured threshold value of images of the subject, generating a report documenting a degradation status of the subject based on the images.
In analogous teaching, Todasco exemplifies this wherein Todasco teaches one or more non-transitory computer-readable tangible storage media and program instructions stored on at least one of the one or more non-transitory tangible storage media, the program instructions executable; in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon (See at least ¶ [0036], “If user device 110 receives a request to establish the connection with wireless beacon 130 and responds with a user device identifier, check-in application 132 may cause wireless beacon 130 to ramp up in power and create a connection between user device 110 and wireless beacon 130”); transmitting information to identify an asset as a subject of photographic capture from the amiable beacon to the client device (See at  least ¶ [0066], “wireless beacon 230 may further connect to user device 210b using connection signal 236b, using connection signal 236b, the entity receiving application information for applications executing on user device 210b may determine that user 202b may require assistance to help user 202b select item 282b … identifying information for user 202b using the information retrieved by wireless beacon 230 using connection signal 236b”; and ¶ [0067], “a user interface of a user device and a merchant device after receiving information of application executing on a user device from a wireless beacon”; and ¶ [0068], “In-user application interface 320 includes a scanned item 322 having an image”); receiving an image of the subject captured by the user based on the received information (See at least ¶ [0067], “system environment showing a user interface of a user device and a merchant device after receiving information of application executing on a user device from a wireless beacon”; and ¶ [0068], FIG.2, “In-user application interface 320 includes a scanned item 322 having an image”)
Thus, given the teaching of Todasco, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to establish connection between beacon and user device. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to connect the user (See Todasco: ABSTRACT).
Although Jones and Todasco teach the substantial features of applicant’s claimed invention, Jones and Todasco fail to expressly teach wherein in response to receiving a preconfigured threshold value of images of the subject, generating a report documenting a degradation status of the subject based on the images.
In analogous teaching, Kuno exemplifies this wherein Kuno teaches wherein in response to receiving a preconfigured threshold value of images of the subject, generating a report document a degradation status of the subject based on the images (See at least Abstract, “The picture quality evaluation section 13 outputs an optimum threshold level used to binarize its contrast picture data and a picture quality evaluation value at its threshold level. The calculated picture quality evaluation value is stored in a list and subject to statistic processing and displays a deteriorated item on a CRT 16 when the picture quality evaluation value is deteriorated than a prescribed reference value”, and Page [2], “This device reads and transmits originals, stores the transmitted signals and prints them on paper, etc., but transmits or receives data due to performance deterioration or density change due to aging, accumulation of dirt, etc. The image quality may be degraded”).
Thus, given the teaching of Kuno, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kuno, system and method for monitoring device and density control device, into Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images, monitor the status of degradation (See Kuno: ABSTRACT).

As to claim 17, Jones, Todasco and Kuno teach the computer program product of claim 15. Jones further teaches wherein a signal used to transmit the request is a short-range signal or a long-range based on a desired distance of photographic capture (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”).

Claims 2, 4-5, 9, 11, 12, 16 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Jones  in view of Todasco, and in view of Kuno, and further in view of Baym et al. (hereinafter referred to as Baym) (U. S. Pub. No. 2015/0249781 A1).
As to claim 2, Jones, Todasco, Kuno teach the method of claim 1.However, Jones, Todasco and Kuno fail to expressly teach wherein transmission of the impulse is conducted in a fixed time interval, or upon a manual trigger.
In analogous teaching, Baym further teaches wherein transmission of the impulse is conducted in a fixed time interval, or upon a manual trigger (See at least ¶ [0021], “beacon 102 includes a light device configured to generate pulses of light to communicate with the camera, includes a radio frequency (in a fixed time interval) transmitted configured to transmit an RF signal to communicate with the camera”, and ¶ [0024], “processing circuit200 may generate a request and format the request to be transmitted via a radio frequency signal or ultrasonic signal, according to a wireless networking protocol”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 4, Jones, Todasco, Kuno teach the method of claim 1. However, Jones, Todasco and Kuno fail to expressly teach wherein the request includes a unique ID and a plurality of telemetrics. 
In analogous teaching, Baym further teaches wherein the request includes a unique ID and a plurality of telemetrics  (See at least ¶ [0024], “processing circuit 200 may generate a request and format the requests to be transmitted via a series of light pulses. Another example, processing circuit 200 may generate a request and format the request to be transmitted via a radiofrequency signal or untrasonic signal, according to a wireless network protocol (a plurality of telemetrics)”; and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request (telemetrics and ID)” ).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 5, Jones, Todasco, and Kuno teach the method of claim 1. Jones teaches visual classification attributes. 
However, Jones, Todasco and Kuno fail to expressly teach wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator.
In analogous teaching, Baym further teaches wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator (See at least ¶ [0024], “processing circuit 200 may generate a request and format the request to be transmitted via a series of light pulses”), audible cuing (See at least ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert)”), an indoor positioning system, and visual classification attributes (See at least ¶ [0026], “the request may include GPS coordinates or other identification information such that a location of the user may be discerned”; and ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 9, Jones, Todasco and Kuno teach the computer system of claim 8. However, Jones, Todasco and Kuno fail to expressly teach wherein transmission of the impulse is conducted in a fixed time interval, or upon a manual trigger.
In analogous teaching, Baym further teaches wherein transmission of the impulse is conducted in a fixed time interval, or upon a manual trigger (See at least ¶ [0021], “beacon 102 includes a light device configured to generate pulses of light to communicate with the camera, includes a radio frequency (in a fixed time interval) transmitted configured to transmit an RF signal to communicate with the camera”, and ¶ [0024], “processing circuit200 may generate a request and format the request to be transmitted via a radio frequency signal or ultrasonic signal, according to a wireless networking protocol”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 11, Jones, Todasco and Kuno teach the computer system of claim 8. However, Jones, Todasco and Kuno fail to expressly teach wherein the request includes a unique ID and a plurality of telemetrics. 
In analogous teaching, Baym further teaches wherein the request includes a unique ID and a plurality of telemetrics  (See at least ¶ [0024], “processing circuit 200 may generate a request and format the requests to be transmitted via a series of light pulses. Another example, processing circuit 200 may generate a request and format the request to be transmitted via a radiofrequency signal or untrasonic signal, according to a wireless network protocol (a plurality of telemetrics)”; and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request (telemetrics and ID)” ).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 12, Jones, Todasco and Kuno teach the computer system of claim 8. Jones teaches visual classification attributes. 
However, Jones, Todasco and Kuno fail to expressly teach wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator.
In analogous teaching, Baym further teaches wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator (See at least ¶ [0024], “processing circuit 200 may generate a request and format the request to be transmitted via a series of light pulses”), audible cuing (See at least ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert)”), an indoor positioning system, and visual classification attributes (See at least ¶ [0026], “the request may include GPS coordinates or other identification information such that a location of the user may be discerned”; and ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 16, Jones, Todasco and Kuno teach the computer program product of claim 15. However, Jones, Todasco and Kuno fail to expressly teach wherein transmission of the impulse is conducted in a fixed time interval, or upon a manual trigger.
In analogous teaching, Baym further teaches wherein transmission of the impulse is conducted in a fixed time interval, or upon a manual trigger (See at least ¶ [0021], “beacon 102 includes a light device configured to generate pulses of light to communicate with the camera, includes a radio frequency (in a fixed time interval) transmitted configured to transmit an RF signal to communicate with the camera”, and ¶ [0024], “processing circuit200 may generate a request and format the request to be transmitted via a radio frequency signal or ultrasonic signal, according to a wireless networking protocol”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 18, Jones, Todasco and Kuno teach the computer program product of claim 15. However, Jones, Todasco and Kuno fail to expressly teach wherein the request includes a unique ID and a plurality of telemetrics. 
In analogous teaching, Baym further teaches wherein the request includes a unique ID and a plurality of telemetrics  (See at least ¶ [0024], “processing circuit 200 may generate a request and format the requests to be transmitted via a series of light pulses. Another example, processing circuit 200 may generate a request and format the request to be transmitted via a radiofrequency signal or untrasonic signal, according to a wireless network protocol (a plurality of telemetrics)”; and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request (telemetrics and ID)” ).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 19, Jones, Todasco and Kuno teach the computer program product of claim 15. Jones teaches visual classification attributes. 
However, Jones, Todasco and Kuno fail to expressly teach wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator.
In analogous teaching, Baym further teaches wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator (See at least ¶ [0024], “processing circuit 200 may generate a request and format the request to be transmitted via a series of light pulses”), audible cuing (See at least ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert)”), an indoor positioning system, and visual classification attributes (See at least ¶ [0026], “the request may include GPS coordinates or other identification information such that a location of the user may be discerned”; and ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Todasco, and in view of Kuno, and further in view of Border et al. (hereinafter referred to as Border) (U. S. Pub. No. 2008/0297608 A1).
As to claim 6, Jones, Todasco and Kuno teach the method of claim 1. Jones teaches aimable beacon (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). However, Jones, Todasco and Kuno do not expressly teach wherein further comprising: uploading the received image to a repository.
In analogous teaching, Border exemplifies this wherein Border teaches uploading the received image to a repository (See at least ABSTRACT, “The system also includes a storage device coupled to the cooperative network for storing the captured image”).
Thus, given the teaching of Border, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Border, method for cooperative capture of images, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Border: ABSTRACT).

As to claim 13, Jones, Todasco and Kuno teach the computer system of claim 8. Jones teaches aimable beacon (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). However, Jones, Todasco and Kuno do not expressly teach wherein further comprising: uploading the received image to a repository.
In analogous teaching, Border exemplifies this wherein Border teaches uploading the received image to a repository (See at least ABSTRACT, “The system also includes a storage device coupled to the cooperative network for storing the captured image”).
Thus, given the teaching of Border, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Border, method for cooperative capture of images, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Border: ABSTRACT).

As to claim 20, Jones, Todasco and Kuno teach the computer program product of claim 15. Jones teaches aimable beacon (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). However, Jones, Todasco and Kuno do not expressly teach wherein further comprising: uploading the received image to a repository.
In analogous teaching, Border exemplifies this wherein Border teaches uploading the received image to a repository (See at least ABSTRACT, “The system also includes a storage device coupled to the cooperative network for storing the captured image”).
Thus, given the teaching of Border, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Border, method for cooperative capture of images, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Border: ABSTRACT).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Todasco, and in view of Kuno, and further in view of Bort (U. S. Pub. No. 2013/0095855 A1).
As to claim 7, Jones, Todasco and Kuno teach the method of claim 1. However, Jones, Todasco and Kuno do not expressly teach wherein in response to receiving the captured image, providing an incentive to the user.
In analogous teaching, Bort exemplifies this wherein Border teaches teach wherein in response to receiving the captured image, providing an incentive to the user (See at least ¶ [0066], “aspects of the user incentive may also be presented to encourage the user to obtain the image. For example, an information dialog including aspects of the user incentive may also be presented on the display of the mobile user device).
Thus, given the teaching of Bort, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bort, method and system for obtaining images, into Kuno, system and method for monitoring device and density control device, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Bort: ABSTRACT).

As to claim 14, Jones, Todasco and Kuno teach the computer system of claim 8. However, Jones, Todasco and Kuno do not expressly teach wherein in response to receiving the captured image, providing an incentive to the user.
In analogous teaching, Bort exemplifies this wherein Border teaches teach wherein in response to receiving the captured image, providing an incentive to the user (See at least ¶ [0066], “aspects of the user incentive may also be presented to encourage the user to obtain the image. For example, an information dialog including aspects of the user incentive may also be presented on the display of the mobile user device).
Thus, given the teaching of Bort, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bort, method and system for obtaining images, into Kuno, system and method for monitoring device and density control device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Bort: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2456     
11/15/2022

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456